Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is entered in response to Applicant’s amendment and reply of May 3, 2021.  Claims 1, 4-5, 7, 9, 23, 25, 26 are amended.  Claims 3, 6 are cancelled.  Claims 1-2, 4-5, 7-29 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed May 3, 2021, with respect to the rejections of claims 1-3, 11, 16-21 under pre-AIA  35 U.S.C. § 102(b) as anticipated over Horzewski (US 2002/0032459); claims 4-5, 7-9, and 12 under 35 U.S.C. § 103 as unpatentable over Horzewski in view of Bourang (US 2008/0255447); claims 14-15 as unpatentable over Horzewski; claim 10 as unpatentable over Horzewski in view of Eversull (US 2005/0085842); claim 13 as unpatentable over Horzewski in view of Hogendijk (US 6,632,236); claims 22-29 as unpatentable over Horzewski in view of Dehdashtian (US 2007/0112422); claim 26 as unpatentable over Horzewski and Dehdashtian, and further in view of Bourang have been fully considered and are persuasive in combination with the amendments to the claims, which have incorporated the allowable subject matter into the independent claims.  The rejections of claims 1-5, 7-29 have been withdrawn. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record Horzewski, Bourang, Eversull, Hogendijk, Dehdashtian fails to disclose a delivery sheath and method for delivering a prosthetic heart valve with the delivery sheath where the sheath has the claimed combination of an intermediate layer that is an expandable mesh tube, an outer polymeric layer over a portion of the intermediate layer and an inner polymer layer within the intermediate layer, and in particular where wherein the expandable mesh tube comprises at least one of a braided mesh tube, a woven mesh tube, or a cut mesh tube such that the expandable mesh tube is configured to radially expand between the non-expanded configuration and the expanded configuration, wherein, when the expandable mesh tube comprises the braided or woven mesh tube, the braided or woven mesh tube comprises a plurality of interwoven fibers woven forming a diamond braid pattern of the expandable mesh tube, wherein, when the expandable mesh tube comprises the cut mesh tube, the cut mesh tube comprises a plurality of individual struts forming a diamond mesh pattern of the expandable mesh tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771